                   Case 21-50428-JTD          Doc 42     Filed 06/23/21     Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                    )       Chapter 11
                                          )
MALLINCKRODT PLC, et al.,                 )       Case No. 20-12522 (JTD)
                                          )       (Jointly Administered)
     Debtors.                             )
MALLINCKRODT PLC, et al.,                 )
                                          )
          Plaintiffs,                     )
                                          )
v.                                        )       Adv. Proc. No. 21-50428(JTD)
                                          )
City of Rockford,                         )
                                          )
          Defendant.                      )       Re: D.I. 12

                               MEMORANDUM OPINION AND ORDER

          The Debtors commenced this adversary proceeding pursuant to Rules 4007, 7001(6), and

7001(9) of the Federal Rules of Bankruptcy Procedure, seeking a determination and declaration

of dischargeability of alleged claims and debts of the City of Rockford (the “Complaint”). 1

Defendants, the City of Rockford (“Rockford”) filed a motion to dismiss (the “Motion”)

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), made applicable by

Bankruptcy Rule 7012, asserting that standing and ripeness bar declaratory relief. 2 A hearing

was held on June 7, 2021, during which I denied the Motion as frivolous. The reasons for that

denial are as follows.




1
     Complaint, Adv. D.I. 1.
2
     Motion, Adv. D.I. 12; Opening Brief in Support of Motion to Dismiss, Adv. D.I. 13.
                   Case 21-50428-JTD         Doc 42      Filed 06/23/21      Page 2 of 5




          Rockford stated several times, both on the record and in its pleadings, that it believes its

claims are not dischargeable. 3 Accordingly, the Debtors filed the Complaint, along with a

motion for summary judgment, seeking a declaratory judgment that Rockford’s claims are, as a

matter of law, dischargeable pursuant to 11 U.S.C. § 1141 and not subject to the exception to

discharge set forth in §1141(d)(6). 4 Rockford moved to dismiss the Complaint for lack of

standing and ripeness, arguing that because Rockford has not yet filed a complaint to determine

dischargeability, there is no controversy between the parties that would warrant the issuance of a

declaratory judgment. 5 Rockford further argued that debtors have not suffered a concrete injury

– that “any injury – if an injury exists at all – exists only in Debtors’ imagination.” 6 Lastly,

Rockford argues that the Complaint fails to meet the pleading requirements of Federal Rule of

Civil Procedure 8 (made applicable by Bankruptcy Rule 7008) because “the allegations are both

conclusory and aimed at a legal point, excepting them from consideration under Iqbal and

Twombly as facts.” 7

          All of Rockford’s arguments are unfounded and lack both legal and factual support. To

begin, Federal Rule of Bankruptcy Procedure 4007 provides that “[a] debtor or any creditor may




3
  See, e.g., Acthar Plaintiffs’ Motion for Order Extending Time to File a Complaint to Determine
Dischargeability of Certain Acthar Related Claims Pursuant to 11 U.S.C. § 1141(d)(6) (D.I. 1380) (stating
that “the Acthar Plaintiffs do not contend that the deadline is applicable to the Claims, and are filing this
Motion as a precautionary measure.”); Acthar Plaintiffs’ Brief in Opposition to Debtors’ Motion for
Temporary Restraining Order (Adv. No. 20-50850, D.I. 33 at 4 n.9 (“The Acthar Plaintiffs contend – and
will show at the appropriate time – that their antitrust claims are non-dischargeable, willful acts of
Mallinckrodt).
4
  See Debtors’ Motion for Summary Judgment, Adv. D.I 2. An opinion granting that motion has just
issued. Adv. D.I. 41.
5
    Opening Brief, Adv. D.I. 13, at 2.
6
    Id. at 4-5.
7
    Opening Brief, Adv. D.I. 13 at 8.

                                                     2
               Case 21-50428-JTD           Doc 42      Filed 06/23/21      Page 3 of 5




file a complaint to obtain a determination of the dischargeability of any debt.” Fed. R. Bankr. P.

4007(a) (emphasis added). As the leading bankruptcy treatise explains, “[b]y expressly

permitting the debtor to file such a complaint, [Bankruptcy Rule 4007(a)] reaffirms the

jurisdiction of the bankruptcy court to decide dischargeability issues raised by the debtor.” 9

Collier on Bankruptcy, ¶ 4007.02 (16th ed. 2021). Rockford’s unsubstantiated argument to the

contrary is not well taken.

       Rockford’s next argument, that there is not yet an injury here, is also belied both by the

facts and the rules. Not only has Rockford made it abundantly clear in its filings that it believes

its claims are not dischargeable, but after this Motion was filed, counsel for Rockford confirmed

in writing that it would be continuing to assert that position.8 At this point in the Debtors’

bankruptcy, with confirmation on the horizon, a determination regarding the treatment of

Rockford’s claims is necessary to keep these cases moving forward. This Court has reached this

same conclusion in similar cases. See In re Powermate Holding Corp., 394 B.R. 765, 770

(Bankr. D. Del. 2008) (dispute was ripe because “[w]ithout a determination of the priority status

of the Plaintiff's claims, the Debtor Defendants will be frustrated in their efforts to proceed any


8
 See email exchange dated May 13, 2021, attached as Exhibit A to Debtors’ Opposition to Motion to
Dismiss, Adv. D.I. 20:

       Mr. Murtagh: “Among other things, Rockford argues in its opening brief that there is no
       live controversy, and the issues raised by the Debtors’ Complaint are not ripe for
       determination. Perhaps we have been under a misimpression – the Debtors believe that
       the City of Rockford has contended, and will continue to contend, that some or all of its
       claims against the Debtors are not dischargeable. However, if our understanding is
       incorrect and the City of Rockford does not so contend, then please confirm that
       Rockford’s claims against the Debtors are not subject to the discharge exception in 11
       U.S.C. § 1141(d)(6). With that confirmation we likely would be able to withdraw the
       adversary proceeding.”

       Mr. Astin: “I think what you are asking is: does Rockford contend its claims are non-
       dischargeable. The answer is yes, as our SJ opposition will make clear.”


                                                   3
                Case 21-50428-JTD            Doc 42      Filed 06/23/21       Page 4 of 5




further in their bankruptcy, to formulate a plan as well as to negotiate with creditors.”); In re

SRC Liquidation, LLC, No. 15-10541 (BLS), 2017 WL 6033019, at *6 (Bankr. D. Del. Dec. 1,

2017) (“a determination of CareSource’s interests as related to the insurance policies would

certainly contribute to, if not determine, CareSource’s decisions regarding the real risk of future

liability.”). Moreover, the rules themselves suggest that questions regarding dischargeability

should be considered sooner rather than later. See Fed. R. Bank. Proc. 4007(c) (requiring

dischargeability actions brought under section 523(c) to be commenced within 60 days of the

section 341 meeting of creditors); Fed. R. Bankr. Proc. 4004(a) (“In a chapter 11 case, the

complaint [objecting to the debtor’s discharge] shall be filed no later than the first date set for the

hearing on confirmation.”). If I were to accept Rockford’s argument that this dispute is not ripe

now, just three months before this large and complex case is set to go to confirmation, then these

rules would make no sense. For these reasons, I am satisfied that this dispute is ripe for decision.

        Lastly, and perhaps most befuddling, is Rockford’s contention that the Debtors’

complaint does not meet the pleading requirements of Rule 8 because it is devoid of facts. The

paragraphs in the Complaint that Rockford points to as legal conclusions are nothing of the

kind. 9 While they contain legal terms, they are simply a recitation of the positions Rockford has

asserted in its prepetition litigation. Those are the facts upon which the Complaint is based. 10


9
   Rockford states that the allegations contained in paragraphs 18-21 and 22-28 of the Complaint are all
legal conclusions. Opposition, Adv. D.I 13 at 7. These include allegations such as “Rockford asserts that
the Debtors consolidated their monopoly by purchasing and eliminating a potential competitor drug….”,
“Rockford alleges that it has standing to sue under relevant law and that it suffered injury…”, and
“Rockford has taken the position in court filings that its claims may not be subject to the dischargeability
deadline…” Complaint, D.I. 1, ¶¶ 20, 21, 23.
10
   Because this point has come up multiple times in Rockford’s filings in this Court, some elaboration
may be warranted. To be clear, a statement that Rockford has done or not done something (such as
asserting a particular legal argument in a previous case) is a fact. A statement about the legal significance
of that action would be a legal conclusion.


                                                     4
             Case 21-50428-JTD         Doc 42      Filed 06/23/21   Page 5 of 5




      For all these reasons, I find the Motion to be frivolous. It is therefore DENIED.

SO ORDERED.



Dated: June 23, 2021                                ____________________________________
                                                    JOHN T. DORSEY, U.S.B.J.




                                               5
